Citation Nr: 1420847	
Decision Date: 05/08/14    Archive Date: 05/21/14

DOCKET NO.  13-17 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to VA burial benefits.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Terrence T. Griffin, Counsel




INTRODUCTION

Pursuant to 38 C.F.R. § 20.900(c), the appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran had active service from September 1943 to November 1945 and died in February 2008.  The appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a October 2012 decision of the St. Petersburg, Florida, Regional Office (RO).

In May 2013, the appellant requested a hearing before a Veterans Law Judge or at her local VA office, but in October 2013, she withdrew her hearing request.


FINDINGS OF FACT

1.  Service connection was not in effect for any disability at the time of the Veteran's death, nor has it been established since that time.  

2.  VA received the application for burial benefits, on January 10, 2012, more than two years after the Veteran's final February [redacted], 2008, final burial services.  


CONCLUSION OF LAW

The criteria for VA burial benefits have not been met.  38 U.S.C.A. §§ 1701, 2302, 2303, 2304, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.1600, 3.1601 (2013). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Pursuant to the Veterans Claims Assistance Act (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  The VCAA is not applicable to this claim because claims for burial benefits are found in Title 38, United States Code, Chapter 23, and not the Chapter changed by the VCAA.  Cf. Barger v. Principi, 16 Vet. App. 132 (2002).

At the time of the Veteran's death, service connection was not in effect for any disease of disability, nor has such been established since his death; moreover, the appellant has specifically sought benefits pursuant to the provisions governing nonservice connected burial benefits.  Accordingly, the law and analysis will focus on burial benefits as applicable to nonservice-connected Veterans.  

A burial allowance is payable under certain circumstances to cover the burial and funeral expenses of a Veteran and the expense of transporting the body to the place of burial.  38 U.S.C.A. § 2302; 38 C.F.R. § 3.1600.

Claims for reimbursement or direct payment of burial and funeral expenses when service-connection is not in effect for any disability must be received within two years after the permanent burial or cremation of the Veteran's body.  38 U.S.C.A. § 2304; 38 C.F.R. §§ 3.1600(b), 3.1601(a).  

The timeliness of a claim, as required by 38 U.S.C.A. § 2304, is a threshold matter and if the claim is untimely, the Board has no jurisdiction to address the merits of the claim.  Thomson v. Brown, 6 Vet. App. 436, 438-39 (1994).

The Veteran died on February [redacted], 2008, and his final burial services occurred on February [redacted], 2008.  

VA received the appellant's claim for VA burial benefits on January 10, 2012, more than two years after the Veteran's final burial services.  

VA received the appellant's claim for Dependency and Indemnity Compensation (DIC) (VA Form 21-534) in March 2008; the claim did not report unreimbursed payments made for the burial of the Veteran.

Even if she had noted unreimbursed burial payments in her DIC claim, such would not serve as a claim for burial benefits as "an application for DIC...[is] not the functional equivalent of an application for burial benefits" and a claim for VA burial benefits must be on the form specifically provided for the benefit.  See Thompson v. Brown, 6 Vet. App. 436, 437 (1994).  

The appellant did not seek the assistance of her Congressperson to obtain unreimbursed burial benefits until August 2011, more than two years after the date of the Veteran's final burial services.  See Appeal to Board of Veterans Appeals (VA Form 9), May 28, 2013.  

The appellant alleges that VA failed to inform her of her possible entitlement to VA burial benefits, including at a purported July 2008 meeting at the local RO.  Any alleged breach of VA's statutory duty to assist the appellant with a VA burial benefits claim that resulted in her failing to file a timely claim does not permit extension of the statutory two-year time limit imposed by 38 U.S.C.A. § 2304 for VA's receipt of such claim.  Rodriguez v. West, 189 F.3d 1351, 1355 (Fed. Cir. 1999).  

VA did not receive a claim for VA burial benefits prior to January 10, 2012, more than two years after the Veteran's final February [redacted], 2008, burial service and the application is untimely.  The preponderance of the evidence is against a finding that the appellant filed a timely VA burial benefits claim; there is no doubt to be resolved; and VA burial benefits are not warranted.  
ORDER

VA burial benefits are denied.



____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


